COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


WACHOVIA BANK, N.A. AND
 ACE USA (ESIS)
                                                                MEMORANDUM OPINION *
v.     Record No. 1512-10-3                                         PER CURIAM
                                                                  NOVEMBER 9, 2010
VALERIE L. ROSBOROUGH


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (E. Albion Armfield; Frith Anderson & Peake, P.C., on brief), for
                 appellants.

                 No brief for appellee.


       Wachovia Bank, N.A., and its insurer, ACE USA (ESIS) (collectively “employer”)

appeal a decision of the Workers’ Compensation Commission finding Valerie Rosborough

(“claimant”) suffered a compensable injury arising out of and in the course of her employment.

We have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Rosborough v. Wachovia, VWC File No. VA000-0009-1398 (June 14, 2010). We dispense with

oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.